Case 18-41189-mxm13 Doc 35 Filed 11/29/18           Entered 11/29/18 10:46:46   Page 1 of 3



Jim Morrison
State Bar No. 14519050
ALLMAND LAW FIRM, P.L.L.C.
860 Airport Freeway, Suite 401
Hurst, TX 76054
214.265.0123 Phone
214.265.1979 Fax
ATTORNEY FOR DEBTOR(S)


                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

 IN RE:                                         §
                                                §   CASE NO. 18-41189-13
 HAROLD LAYNE CURTS                             §
                                                §   CHAPTER 13
      Debtor(s)                                 §

          OBJECTION TO CLAIM OF RUSHMORE LOAN MGMT SERVICE

       TO THE HONORABLE JUDGE OF THIS COURT:

NO HEARING WILL BE CONDUCTED ON THIS OBJECTION TO CLAIM UNLESS A
WRITTEN RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES
BANKRUPTCY COURT AT U.S. Bankruptcy Court Eldon B. Mahon U.S. Courthouse, 501 W.
10th St., Rm. 147, Fort Worth, TX 76102-3643 BEFORE 33 DAYS FROM THE DATE OF
SERVICE HEREOF.

ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK, AND A COPY
SHALL BE SERVED UPON COUNSEL FOR THE MOVING PARTY PRIOR TO THE DATE
AND TIME SET FORTH HEREIN. IF A RESPONSE IS FILED A HEARING MAY BE HELD
WITH NOTICE ONLY TO THE OBJECTING PARTY.

IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY REQUESTED, THE RELIEF
REQUESTED SHALL BE DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER
AN ORDER GRANTING THE RELIEF SOUGHT OR THE NOTICED ACTION MAY BE
TAKEN.

       COME NOW Harold Layne Curts, Debtor(s) in the above-numbered and styled cause,

who files this their Objection to Claim of Rushmore Loan Mgmt Service ("Respondent"), and

would respectfully show the Court as follows:

     1. Debtor(s) Harold Layne Curts filed for bankruptcy protection under Chapter 13 on

3/29/2018 and their Plan was subsequently confirmed.
Case 18-41189-mxm13 Doc 35 Filed 11/29/18           Entered 11/29/18 10:46:46        Page 2 of 3




     2. The last date for which creditors could file claims was 6/7/2018. On or about 6/7/2018,

Respondent filed its proof of claim in the amount of $25,466.84

     3. Debtors object to Respondent's proof of claim due to the fact proof of payment has not

been credited around the time the loan transferred from Chase to Rushmore.

         WHEREFORE, PREMISES CONSIDERED, Debtors Harold Layne Curts pray that the

Court sustain Debtor's objection; disallow Respondent's claim; and for such other and further

relief as the Court deems just.

Dated: November 27, 2018


                                                    Respectfully Submitted,

                                                    ALLMAND LAW FIRM, P.L.L.C.

                                                    /s/ Jim Morrison
                                                    Jim Morrison
                                                    State Bar No. 14519050
                                                    ALLMAND LAW FIRM, P.L.L.C.
                                                    860 Airport Freeway, Suite 401
                                                    Hurst, TX 76054
                                                    214.265.0123 Phone
                                                    214.265.1979 Fax


                                                    ATTORNEY FOR DEBTOR(S)
Case 18-41189-mxm13 Doc 35 Filed 11/29/18            Entered 11/29/18 10:46:46        Page 3 of 3



                                    CERTIFICATE OF SERVICE

     The undersigned hereby certifies that on November 29, 2018, the following parties were
served a true copy of the foregoing on all the following parties via the method indicated below.

VIA ELECTRONIC NOTICE THROUGH COURT'S ECF SYSTEM
Pam Bassel, Chapter 13 Trustee



VIA U.S. MAIL
Rushmore Loan Management Services, LLC
PO Box 55004
Irvine, CA 92619-2708
                                                     By: /s/ Jim Morrison
                                                     Jim Morrison
                                                     State Bar No. 14519050
